Citation Nr: 0820288	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  


FINDING OF FACT

The veteran is fully employed and he does not exhibit such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis 

By rating action in July 1986, the veteran was granted 
service connection with a 10 percent rating.  The veteran 
submitted a claim for an increased rating in May 2004.  On 
October 13, 2004, the veteran was granted a 30 percent rating 
and on October 28, 2004, the veteran was granted a 50 percent 
rating, effective May 20, 2004.  In April 2006 the veteran 
was granted an increased rating of 70 percent also effective 
from May 20, 2004, but he has maintained his appeal, 
asserting that his symptoms entitle him to an even higher 
rating for his PTSD.

The Board has reviewed all the medical records related to 
this claim including: August 2004 and May 2005 VA examination 
reports, VA outpatient and progress notes from December 2004 
to March 2006 and an October 2005 VA opinion letter.

The August 2004 VA examiner noted that the veteran was 
markedly anxious throughout the examination, appearing to 
demonstrate severe problems with PTSD.  The veteran was 
tearful throughout the interview and described a high degree 
of hypervigilance.  The veteran reported feeling that it was 
hard to be close to people or to trust others and indicated 
he had no close friends.  He has experienced occasional 
flashback episodes and demonstrated an extremely high arousal 
level during the interview, including anxiety.  The examiner 
reported that the patient was clean, appropriately groomed 
and casually dressed.  He was alert and attentive and 
oriented times four.  The veteran seemed depressed and 
anxious, but he has no history of hallucinations, delusions 
or mania.  He also described problems with sleep and finds it 
hard to feel relaxed or safe.  The veteran described periods 
of suicidal ideation, but denied a current intent or plan to 
harm himself.  The August 2004 VA examiner noted the veteran 
to have a General Assessment of Functioning (GAF) of 48.  

The May 2005 VA examiner noted that the veteran was going 
through a divorce process after 20 years of marriage and that 
it related to his refusal to go out, travel or socialize 
secondary to his dislike of crowds and distrust of people.  
The veteran reported no real social relationships and that he 
liked to stay by himself.  The examiner reported that the 
veteran made efforts to avoid thoughts, feelings and 
conversations associated with his trauma.  He also sought to 
avoid activities, places or people that arouse recollections 
of the trauma.  The veteran has feelings of detachment and 
estrangement from others, restricted range of affect and 
sense of a foreshortened future.  He also reported difficulty 
sleeping, irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The veteran noted significant social and 
interpersonal difficulty.  The May 2005 VA examination found 
the veteran to have a GAF score of 60.  

An October 2005 VA opinion letter opines that the veteran's 
level of PTSD is severe enough that it significantly 
interferes with his occupational, interpersonal and social 
functioning.  The doctor describes the veteran's symptoms as 
including:  recurrent and vivid nightmares, intrusive 
thoughts, flashbacks with auditory and visual hallucinations, 
reliving of combat experiences, increased irritability and 
frustration, anger outbursts, hyperarousal (heightened 
startle response, hypervigilance), and avoidance behavior 
(avoidance of thoughts, images, and reminders of his 
traumatic experience).  His GAF score was listed at 45.  

A March 27, 2006 VA progress note reported that the veteran 
had a number of verbal altercations with customers in his 
store and that he has had a number of recent panic attacks.  
In addition, the veteran reported social isolation and 
withdrawal, avoidance behavior, significant sleep problems 
with recurrent and vivid nightmares, frequent intrusive 
thoughts of Vietnam and his helicopter crash and flashbacks, 
with auditory and visual hallucinations.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

While the veteran has been noted to experience social 
isolation, inability to be around large crowds, irritability, 
and hypervigilance, his PTSD symptoms do not meet the 
criteria for a 100 percent rating.  As noted above, the 
veteran continues to work 6 days a week.  Additionally, the 
veteran has not been shown to have a GAF score lower than 45, 
which indicates no more than serious impairment of social and 
occupational functioning.  The evidence of record does not 
show total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Consequently, the Board finds that the disability picture for 
the veteran's service-connected PTSD does not more nearly 
approximate the criteria for a 100 percent evaluation than 
those for a 70 percent evaluation.  

The Board finds that during the entire time period under 
consideration, the veteran's PTSD has met the criteria for a 
70 percent rating and no higher.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In light of the above, a higher rating 
is not warranted.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established.  VA may 
continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided.  See Mayfield v. Nicholson, 444 F.3d at 1333-34.

By July 2004 and March 2005 letters, issued prior to the 
December 2005 denial on appeal, the RO sent the veteran the 
required notice.  The letters specifically informed him of 
the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  A March 2006 letter informed the veteran of the 
type of evidence necessary to establish disability ratings 
and effective dates in compliance with Dingess, supra.  

The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decisions, statement of the case and supplemental statement 
of the case.  Consequently, he had actual notice of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been provided VA medical 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating in excess of 70 percent for PTSD is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


